THE THIRTEENTH COURT OF APPEALS

                                    13-16-00273-CV


James Burkholder, Mike Morgan, Joe Urbanek, Melissa Grebb, Ruthie Ewers, Benjamin
      Bujanda, Fred Cordova, and Laguna Bay Condominium Association, Inc.
                                       v.
                                 Timothy Wilkins


                                     On appeal from the
                      445th District Court of Cameron County, Texas
                            Trial Cause No. 2015-DCL-1858-I


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

October 20, 2016